Memorandum. Order of the Appellate Division affirmed. The closeness in time (two or three days before the instant offense), the substantial identity of place, and the similarity of the shooting from the same automobile made admissible the prior uncharged offense. Such coincidence of time, place, and pattern of conduct established a sufficient probability to negative the suggested inference that defendant was a victim rather than an aggressor. On this view, the reasoning of the Appellate Division is acceptable. The other issues raised by defendant do not require discussion.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.